Citation Nr: 9932039	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
status post left ankle fracture.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar strain.  

3.  Whether a timely substantive appeal has been submitted on 
the issues of entitlement to service connection for a right 
shoulder disability and a left index finger injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
May 1997.  

This appeal arose from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO granted entitlement to service 
connection for a status post left ankle fracture, initially 
evaluated as noncompensable, and entitlement to service 
connection for a lumbar strain initially evaluated as 10 
percent disabling.  The RO denied service connection for a 
right shoulder disability and a left index finger injury.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The issues listed on the title page of this decision have 
been rephrased from the certification of appeal to indicate 
that appeals on the claims for increased evaluations are from 
the initial evaluations assigned after entitlement to service 
connection was established.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson held that in appeals 
from an initial assignment of a disability evaluation, 
ratings may be staged (i.e., different ratings may be 
assigned for different periods of time.)  

Moreover, as will be discussed in more detail below, although 
the veteran's representative asserts that issues of 
entitlement to service connection are before the Board, it 
appears from review of the claims folder that the veteran has 
only submitted a substantive appeal with respect to his 
claims for increased initial evaluations.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, in the veteran's substantive appeal, received 
in March 1998, he only made reference to his service 
connection claims.  In June 1999, the veteran's 
representative submitted a written statement listing the 
claims for entitlement to service connection as issues on 
appeal.  The veteran was notified of the January 1998 rating 
decision that month.  He submitted a notice of disagreement 
(NOD) in February 1998.  A statement of the case (SOC) was 
issued in February 1998.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  The veteran or his 
representative must file a substantive appeal within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within a one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  




The VA General Counsel has issued an opinion that the Board 
may address in the first issue whether a timely substantive 
appeal has been submitted.  However before dismissing an 
appeal for lack of a timely substantive appeal the Board 
should provide adequate procedural protections.  VAOPGCPREC 
09-99.  The Court has held that before the Board addresses a 
question that has not been considered by the RO, it must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and whether or not the claimant 
has been prejudiced by being denied those opportunities.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

It is indisputable that the veteran has not been given an 
opportunity to present evidence and argument on the issue of 
whether a timely substantive appeal has been submitted on the 
issues of entitlement to service connection for a right 
shoulder disability and a left index finger injury and he has 
not been afforded an opportunity to address the matter at a 
hearing.  The veteran would clearly suffer prejudice by being 
denied those opportunities.  

With regard to the claims for increased evaluations, those 
claims are well grounded within the meaning of 38 U.S.C.A. 
§5107(a).  In general an assertion that a service connected 
disability has worsened will suffice to well ground the 
claim.  Proscelle v. Derwinski, 2 Vet App. 629 (1992).  

The veteran testified at his hearing before the Board that he 
had received private and VA medical treatment of his service 
connected lumbar strain.  These records do not appear to have 
been obtained.  

Furthermore, although a VA examination was conducted in 
December 1997, the examination report did not show ranges of 
ankle motion in degrees.  X-rays were to be obtained but 
these do not appear in the claims folder.  




The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the veteran's appeal 
for entitlement to increased initial evaluations would 
materially assist in the adjudication thereof.  

Also, due process requires that the veteran be afforded an 
opportunity to submit evidence and argument on the issue of 
whether a timely substantive appeal has been submitted on the 
issue of entitlement to service connection for a right 
shoulder disability and a left index finger injury.  
Moreover, the veteran should be given an opportunity to 
provide testimony on this matter at a hearing.  Bernard, 4 
Vet. App. 384.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issues of entitlement to an 
initial compensable evaluation for a status post fracture of 
the left ankle, entitlement to an initial evaluation in 
excess of 10 percent for a lumbar strain and whether a timely 
substantive appeal has been submitted on the issues of 
entitlement to service connection for a right shoulder 
disability and a left index finger injury pending a remand to 
the RO for further development as follows:  

1.  The veteran should be permitted an 
opportunity to submit evidence and 
argument (to include the opportunity to 
testify at a hearing) regarding the issue 
of whether a timely substantive appeal 
has been submitted on the issues of 
entitlement to service connection for a 
right shoulder disability and a left 
index finger injury.  



2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for entitlement to an initial 
compensable evaluation for a status post 
left ankle fracture, and entitlement to 
an initial evaluation in excess of 10 
percent for a lumbar strain.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports pertaining to treatment of the 
back and left ankle.  

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist in order to 
determine the nature and extent of 
severity of the service-connected lumbar 
strain and status post left ankle 
fracture.  Any further indicated special 
studies should be conducted.  The claims 
file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
left ankle and lumbar spine.  Functional 
limitations due to symptoms of the 
service-connected disabilities should be 
thoroughly evaluated.  

The examiner should then make an 
assessment of the severity of the 
disabilities in terms of the rating 
criteria pertaining to the ankles and 
spine, and comment on the functional 
limitations, if any, caused by the 
appellant's service connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected disabilities 
involve only the bones, or do they also 
involve the muscles and nerves?

(b) Do the service connected disabilities 
cause subjectively or objectively 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiner must so 
indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment not only on whether 
pain is visibly manifested on movement 
but also the presence and degree of (or 
absence of) muscle atrophy, skin changes 
indicative of disuse, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain from the service connected 
disabilities.  

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service 
connected disabilities.  If the 
functional impairment created by the 
nonservice connected problem can not be 
dissociated, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
initial increased evaluations for the 
left ankle and low back disabilities with 
consideration of all applicable laws, 
regulations and Court cases to include 
consideration of whether any staging of 
ratings would be appropriate pursuant to 
Fenderson.  The RO should also document 
its consideration of the applicability of 
the criteria under 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).

6. The RO should determine whether a 
timely substantive appeal was filed with 
respect to the issues of service 
connection for a right shoulder 
disability and residuals of a left index 
finger injury.

If the benefits requested on appeal, for which a timely 
notice of disagreement has been filed, are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  Thereafter, the case should be 
returned to the Board for appellate review if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

